Order entered December 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01216-CV

               NINETY NINE PHYSICIAN SERVICES, PLLC, Appellant

                                              V.

                           BRIAN MURRAY, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-07448

                                          ORDER
       Before the Court is appellant’s December 9, 2019 motion for an extension of time to file

its brief on the merits. We GRANT the motion and extend the time to January 13, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE